NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          August 3, 2015

      Hon. Wyatt D. Snider                        Hon. Ricardo J. Navarro
      Snider Law Firm                             Attorney at Law
      3560 Delaware, Suite 308                    701 E. Harrison, Suite 100
      Beaumont, TX 77706                          Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00133-CV
      Tr.Ct.No. C-1418-12-G
      Style:    The City of Pharr, Texas v. Dora Herrera, Individually and as representative
                of the estate of Reynaldo Herrera, Deceased Eric Herrera, Efren Herrera,
                Michael Herrera, Jessica Herrera Rodriguez, Celia Herrera, Vanessa
                Herrera, Veronica Herrera Rodriguez Herrera and Rey Herrera


            Appellee’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Wednesday, August 26,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch